DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
	The amendment filed on December 24, 2020 has been entered.  Applicant has amended claims 1, 34, 39, 43, 46-49, and 58.  Claims 1-3, 6-9, 13, 18-20, 22, 23, 26, 33, 34, 39, 43, 44, 46-49, 54 and 58 are now pending, have been examined and currently stand rejected.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-3, 6-9, 13, 18-20, 22, 23, 26, 33, 34, 39, 43, 44, 46-49, 54 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
designating a staking period representing a window of time;
receiving, from a remote computing device, data indicating that a portion of the original fiat currency was associated with the user at one or more elapsed times within the staking period;
verifying, based on a defined validation procedure, authenticity of at least some of the data received;
determining, based on the authenticated data, an external stake in the original fiat currency attributed to the user, wherein the external stake represents an amount of ownership in the original fiat currency;
altering, after commencement of the staking period and based on the external stake, a state of the cryptographic ledger to record at least one digital token representing a stake for the user in the forked version of the original fiat currency, wherein the stake represents an amount of ownership in the forked version of the original fiat currency;
registering, using the digital token, to participate in a consensus protocol for the cryptographic ledger that assigns voting power in proportion to stakes in the forked version of the original fiat currency;
performing validation of a plurality of transactions of the cryptographic ledger based on a voting power associated with the stake for the user in the forked version of the original fiat currency; and
broadcasting the validation to a decentralized network of participants representing stakeholders in the forked version of the original fiat currency.
	The claimed concept recites a process of allocating a proportionate amount of power and/or rights to a user based on an amount of currency that is verified to be held by the user during a particular time period, recoding those powers/rights, and then allowing the user exercise their power and/or rights based on the allocated proportion.  See e.g., Specification [0005]; [0023].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g., assigning votes/rights to shareholders based on a the amount of currency invested in a company and allowing shareholders to exercise those rights (e.g., when voting on matters regarding the company)) and/or a fundamental economic practice (e.g., allowing stakeholders to vote on transactions based on a verified percentage of ownership in an asset).  The steps recited in the independent claims are highly similar to the steps that occur during the process of offering stocks and/or stock options and allowing stockholders to vote on issues regarding the held stock.  For example, claim 1 recites:
designating a staking period representing a window of time – This step is similar to a company (e.g., an employer) designating a certain period of time where an employee can acquire shares/stock options in the company;
receiving data indicating that a portion of the original fiat currency was associated with the user at one or more elapsed times within the staking period -  This step is similar to receiving an indication of an amount of currency (e.g., a balance) invested in the company at a particular period of time (e.g., a user claims to have invested 100 dollars in company X);
verifying, based on a defined validation procedure, authenticity of at least some of the data received – This step is similar to verifying a balance associated with the user (e.g., verify that the user still has 100 dollars invested in company X);
determining, based on the authenticated data, an external stake in the original fiat currency attributed to the user, wherein the external stake represents an amount of ownership in the original fiat currency – This step is similar to determining how many shares/stock options the user could purchase based on the verified balance;
altering, after commencement of the staking period and based on the external stake, a state of the cryptographic ledger to record at least one digital token representing a stake for the user in the forked version of the original fiat currency, wherein the stake represents an amount of ownership in the forked version of the original fiat currency – This step is similar to updating a ledger to record that the user is given a certain amount of shares (i.e. tokens) based on the verified balance, where the shares represent an amount of ownership in the company;
registering, using the digital token, to participate in a consensus protocol for the cryptographic ledger that assigns voting power in proportion to stakes in the forked version of the original fiat currency – This step is similar to registering a stock/share holder in order to allow them to vote on issues that affect the shareholders, where the shareholders vote is weighted based on the amount of shares they possess;
performing validation of a plurality of transactions of the cryptographic ledger based on a voting power associated with the stake for the user in the forked version of the original fiat currency – This step is similar to allowing shareholders/stockholders (i.e. owners of the forked version of the original fiat currency) to approve/validate certain actions (e.g., an action related to the held stock) via one or more votes; and
broadcasting the validation to a decentralized network of participants representing stakeholders in the forked version of the original fiat currency – This step is similar recording a result of the shareholder voting and notifying all of the shareholders of the voting results.
	Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a computer processor, a remote computing device, a node, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claim 1 and claim 49 recite the additional element of: a remote computing device.  The remote computing device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Claim 34 recites the additional elements of:  a computer processor;  a remote computing device; and a software node executing on a computing device.  As with the additional element recited in claims 1 and 49, the additional elements recited in claim 34 are also recited at a high-level of generality See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using various computing components to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.  Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea(s) using some unspecified, generic computer/system.  Accordingly, this is not enough to transform an abstract idea into a patent-eligible invention.	Therefore, claims 1, 34 and 49 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-3, 6-9, 13, 18-20, 22, 23, 26, 33, 39, 43, 44, 46-48, 54 and 58 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  The additional recited limitations in the dependent claims only refine the abstract idea further and do not integrate the abstract idea into a practical application and/or they do not add significantly more to the claims.  Therefore, the dependent claims fail to cure the deficiencies of their parent claim(s).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)	Claims 34, 39, 43, 44, 46-48 and 58 were rejected under 35 U.S.C.112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 (Alice) rejection have been fully considered but they are not persuasive.
Applicant argues that “Examiner is reading out elements of the pending claims.”  Amendment, p. 16.  Examiner respectfully disagrees.  As indicated in the 101 rejection, seen above, Examiner has considered all of the claim elements.  It is also noted that limitation (iv), cited in Applicant’s remarks (Amendment, p. 16), is not consistent with the actual recited claim language.  Rather, the positively recited limitation is registering using the digital token, and the portion of the limitation that recites “to participate in a consensus protocol for the cryptographic ledger that assigns voting power in proportion to stakes in the forked version of the original fiat currency” is an intended use/result of why an entity would register.
Applicant argues that a person of ordinary skill in the art would appreciate that "forking" of a currency is a fundamentally different concept from issuance of stock or currency exchange.  Amendment, pp. 16-17.  This argument is unpersuasive.  First, Applicant is not reciting a step, or steps, where a currency is “forked”.  Accordingly, the claims fail to provide any indication that the manner in which the forking occurs makes the claim(s) patent eligible.  Even if Applicant claimed a step where the monopolizing these exceptions.  Amendment, p. 17.  Examiner respectfully reminds applicant that, "while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." (See e.g., Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015); Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)).  Therefore, where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B), preemption concerns are obviated and made moot.  There is no step 2C in the 101 Mayo analysis for a standalone determination of preemption.	Applicant argues that the technical advantages recited in paragraphs [0341-0343] of the Specification are further evidence that the independent claims recite significantly more than the alleged judicial exception.  Amendment, pp. 17-18.  Examiner respectfully disagrees and notes that any alleged advantages must also be found within the claim(s), not just the specification.  For example, paragraphs [0341-0343] of the Specification indicate that “staking asynchrony” is a problem.  Applicant’s specification describes “staking asynchrony” as a problem because early adopters of virtual currency are able to acquire disproportionately large stakes relative to later users.  Specification [0341].  However, Examiner is unable to identify any limitation(s) that address this issue.  Independent claims 1, 34 and 39 fail to provide any indication that early adopters and later users are provided proportionate amounts of stakes, or that it is the claimed invention that allows this proportionate distribution to occur.  Rather, the instant claims appear to contribute to, or at least allow, disproportionately large stakes because a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Coburn et al. (US 2018/0197172 A1) discloses where units of cryptocurrency are issued based on deposited funds, where the deposited funds can be based on fiat currency.  Coburn further discloses that a vote of each validator can have weight, where the weight can be based on the financial stake of the validator.  Coburn [0063-0064].
Murphy et al. (US 2008/0140547 A1) discloses a process where fund registrar or its designated proxy agent may contact fund shareholders to request their vote on fund-related events or activities.  Murphy [0096].
Winklevoss et al. (US 10,438,290 B1) discloses the use of a proof of stake protocol where Validators accept, reject or otherwise validate a block to be added to the blockchain based on the amount of digital assets held by the Validator on the blockchain.  Winklevoss Col. 10 lines 4-37.
Rosamilia (US 2018/0225639 A1) discloses a digital currency whose value is tied to a fiat currency or other thing of value is created in a participant's member account by the participant depositing a fiat currency or other thing of value in a common trust account .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 22, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685